                Case 1:19-cr-00780-LAK
          Ct;se 1.::l.S--c:;·-OC:7.SC-·L/.\:<         Document 33 Filed 03/16/20 Page 1 of 1

tfi���t
                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio .I. Mollo Building
                                                    One Sainr Aridn1w \ Plaza
                                                    .Vt-w Ynrk, New York 10007


                                                     March 13, 2020

BYECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Sylvia Ash,
               19 Cr. 780 (LAK)

Dear Judge Kaplan:

       The Government respectfully writes in the above-captioned matter, with consent of the
defendant, to request that time be excluded under the Speedy Trial Act between today and May
18, 2020, the date of lrial.

        At the initial pretrial conference on November 4, 2019, the Court ordered time excluded
until the date of oral argument on any defense pretrial motions, March 3, 2020. Thereafter, at the
defendant's request, the pretrial motions schedule was adjourned multiple times, with any such
defense motions now due on March 20, 2020, and oral argument to follow the ti ling of the
Government's opposition on April 3, 2020, on a date to be dete1mined by the Court, as the
defendant requested in her most recent motion. (See Dkt. Nos. 29-3 L) However, that motion
did not mention exclusion under Speedy Trial Act, and therefore, under the Government's
calculation, time began to run on March 3, 2020.

        Accordingly, for the reasons previously discussed with the Court, and in light of the
uncertainty posed by Coronavirus Disease 2019 (COVID-19), the Government, with consent of
the defendant, requests that time be excluded under the Speedy Trial Act between today and May
18, 2020, the date of trial.




    Memorandum Endorsement

    Granted. For the reasons and referred to above, time is excluded from today to and
    including May 18, 2020.
                  SO ORDERED.


                                                                                 /
                                                                                         X· .:
                                                                                          '!/'
   Dated:             March 13, 2020
                                                                                                                  /J
                                                                                                                   I




                                                                             .
                                                                            : I
                                                                            J�
                                                                                           \iI (� II/I/!'/; I , ..!'
                                                                                                                 ff
                                                                                                            /j/ \,//"{/
                                                                                                  ..    'I
                                                                                          Lewis A-. Kaplan
                                                                                     United States District Judge
